Citation Nr: 0011807	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-15 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for a right knee 
disability as secondary to a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from July 1962 to July 
1965 and from February 1970 to August 1987.  He received, 
among others, the Bronze Star Medal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.


FINDINGS OF FACT

1.  The appellant was first diagnosed with tinnitus over a 
decade after separation from service.

2.  The appellant's currently diagnosed tinnitus is not 
related to service and the claim for service connection is 
not plausible.

3.  The appellant was first diagnosed with chronic sinusitis 
over a decade after separation from service.

4.  The appellant's currently diagnosed sinusitis is not 
related to service and the claim for service connection is 
not plausible.

5.  The appellant first had right knee symptomatology 
approximately one decade after separation from service.

6.  The appellant's current right knee condition is not 
related to service and is not proximately due to a service 
connected back disability; the claim for service connection 
is not plausible.



CONCLUSIONS OF LAW

1.  The claim for service connection for tinnitus is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for chronic sinusitis is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim for service connection for a right knee 
disability as secondary to a back disability is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's service medical records indicate, in relevant 
part, that he was exposed to noise during service and that he 
had sensorineural hearing loss.  The service medical records 
do not indicate any complaints or diagnosis of tinnitus.  In 
June 1975, he was seen for right leg pain.  However, it does 
not appear that the right knee was involved; a right knee 
condition was not found at that time.  The service medical 
records do not indicate any complaints or a diagnosis of a 
right knee condition.  In addition, the service medical 
records do not show complaints or treatment for chronic 
sinusitis.  His retirement examination report, dated in March 
1987, indicates that the lower extremities, sinuses, and ears 
were normal (other than hearing loss).  His report of medical 
history, dated in March 1987, indicates that he denied having 
or having ever had sinusitis, trick/locked knee, or bone, 
joint, or other deformity.  

The post-service medical evidence of record include, in 
pertinent part, a VA examination report, dated in February 
1988, which indicates that the appellant did not report any 
complaints involving the right knee, sinusitis, or tinnitus.  
Examination of the nose, sinuses, mouth, and throat was 
within normal limits with the exception of a smoker's 
mucositis.  Musculoskeletal examination showed normal range 
of motion in the lower extremities.  Physical examination of 
the ears was within normal limits.  Audiological examination 
conducted in April 1988 showed high frequency sensorineural 
hearing loss; tinnitus was not reported at that time.

A private treatment record, dated in June 1997, indicates 
that the appellant reported right knee pain for the past 2 
months.  Examination of the right knee was completely normal 
with no evidence of ligamentous instability, effusion or 
crepitation.  McMurry's test was negative.  Most of the pain 
was located over the anterior aspect of the knee.  X-rays of 
the right knee were within normal limits.  The diagnosis 
included probable chondromalacia of the patella, right.

A report of a VA audiologic examination, dated in March 1998, 
indicates that the appellant reported noise exposure in 
service and complained of "tinnitus since his time in the 
service."  A report of a VA examination for diseases of the 
ears, dated in March 1998, indicates that he reported that he 
drove a truck in Vietnam and then was in the infantry and 
armor for seven years, exposed to the loud noise there.  He 
reported constant ringing in both ears.  He also complained 
of allergies with sinus type problems.  The diagnoses 
included constant bilateral tinnitus and chronic sinusitis.

A report of a VA joints examination, dated in March 1998, 
indicates that the appellant reported the onset of low back 
pain in service when he jumped off of a truck.  He had no 
history of injury to the right knee joint.  He had no 
complaints in the right knee until about seven or eight 
months ago, when he developed persistent pain in the right 
knee joint associated with walking.  He reported no history 
of swelling, locking, or instability.  Examination of the 
right knee was normal.  The diagnosis was intermittently 
symptomatic right knee without objective changes, rule out x-
ray changes.  X-rays showed normal right knee with evidence 
of previous surgery in the leg (clips overlying the posterior 
proximal tibia and fibula).  The examiner found no evidence 
on which to relate the appellant's symptomatic right knee to 
his low back.  Therefore, the examiner concluded that the 
appellant's right knee condition was not etiologically 
related to his low back condition.  

The appellant is service connected for, among others, 
bilateral hearing loss and chronic low back pain with 
radiation through the right hip. 
 
Service connection is granted for disability when the facts, 
shown by evidence, establish that the particular disability 
was incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1999). When, after consideration of all evidence and 
material of record in a case, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.


I.  Tinnitus.

The Board finds that the claim for service connection for 
tinnitus is not well-grounded.  The Board notes that the 
appellant was recently diagnosed with tinnitus, and that he 
has reported the onset of ringing in the ears (tinnitus) 
since service.  The Board will accept, for well-grounded 
purposes, that he did in fact experience ringing in the ears 
in service.  Therefore, further evaluation under 38 U.S.C.A. 
§ 1154(b) is unnecessary.  Thus, the record indicates that 
the first and second prong of the Caluza requirements have 
been met.  However, he has not met the nexus or continuity 
requirements of a well-grounded claim.  As mentioned above, 
the medical evidence of record indicates that he was first 
diagnosed with tinnitus over one decade after separation from 
service.  He has not provided any competent medical evidence 
linking the currently diagnosed tinnitus to service.  In the 
absence of such a nexus opinion, his bare allegation that 
tinnitus began in service, in and of itself, is insufficient 
to well-ground the claim.  See Wade v. West, 11 Vet.App. 302 
(1998).  Because the Board will not reach the merits of the 
appellant's claim, the Board will not address the application 
of the benefit-of-the-doubt rule.  See Martinez v. Brown, 6 
Vet.App. 462, 464 (1994) ("in the context of a well-grounded 
claim the benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990). 

In the alternative, if we accept for purposes of a well-
grounded claim an allegation of continuous ringing since 
service (because ringing is noticeable by a layman), the 
claim for service connection for tinnitus fails on the 
merits.  The Court has established that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  However, in a merits context, the lack of 
evidence of treatment may bear on the credibility of the 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  When 
seen in March 1984, the appellant denied a history of ear 
trouble.  When tested in May 1985, January 1986 and March 
1987, it was noted that there was no ENT problem at the time 
of the test.  The retirement examination noted the 
appellant's report of ear nose or throat trouble, but that 
was clarified as bronchitis.  Similarly, when the appellant 
filed a claim for service connection in 1987, he claimed 
hearing loss, but did not claim tinnitus.  The appellant's 
silence, when otherwise affirmatively speaking, constitutes 
negative evidence.  We also note that when examined in 1988, 
numerous complaints were recorded.  However, there were no 
complaints or findings of tinnitus.  We conclude that the 
consistent silence contained in the records during service 
and in proximity to separation from service demonstrates a 
lack of continuity of symptomatology.  The objective record 
is far more probative than a remote unsupported claim for 
monetary benefits.  Therefore, there is no doubt to be 
resolved.

II.  Sinusitis.

The Board also finds that the claim for service connection 
for sinusitis is not well-grounded.  The record indicates no 
complaints, treatment, or diagnosis of sinusitis in service.  
The appellant was first diagnosed with sinusitis over a 
decade after separation from service, and he has submitted no 
evidence, lay or medical, linking the currently diagnosed 
sinusitis to any disease or injury in service.  Without any 
such evidence, the claim is not well-grounded.  He has not 
claimed a relationship to combat, therefore, the provisions 
of 38 U.S.C.A. § 1154 are not applicable.  For the same 
reasons stated above, the Board will not address the 
application of the benefit-of-the-doubt rule.  

III.  Right knee.

The appellant's claim for service connection for a right knee 
disability secondary to a low back disability is not well-
grounded.  The service medical records do not show 
complaints, treatment, or diagnosis of a right knee 
condition.  He first reported right knee problems 
approximately one decade after separation from service.  The 
Board notes his assertion that his right knee symptoms are 
due to his service connected back condition.  However, he is 
not considered competent to render such a medical opinion.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  He has 
submitted no competent medical evidence indicating that his 
right knee condition is related to his service connected back 
condition.  In fact, a recent medical examination indicated 
that the two were not etiologically related.  Given that his 
right knee symptomatology was not manifested until many years 
after service, and given that there is no competent medical 
evidence linking his right knee condition to any disease or 
injury in service, including his service connected back 
condition, the claim is not well-grounded.  Since he has not 
asserted that a knee disorder is related to combat, the 
provisions of 38 U.S.C.A. § 1154 are not applicable.  
Similarly, the provisions of section 1154 do not attach to a 
claim of secondary service connection.  Libertine v. Brown, 9 
Vet. App. 521 (1996).  For the same reasons stated above, the 
Board will not address the application of the benefit-of-the-
doubt rule.  


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for chronic sinusitis is 
denied.

Entitlement to service connection for a right knee disability 
as secondary to a back disability is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

